Citation Nr: 1725638	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-44 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, diagnosed as scoliosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from May 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case now resides with the RO in Atlanta, Georgia.

The claims file includes evidence, including updated treatment records, which have not been initially considered by the AOJ.  However, in July 2015, the Veteran submitted a Waiver of AOJ Consideration of Additional Evidence & Waiver of the 30 Day Waiting Period, waiving initial AOJ consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.  

In December 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the transcript is of record.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's current scoliosis preexisted service.

2.  Clear and unmistakable evidence shows that the Veteran's scoliosis did not increase in severity during her active duty service beyond the degree expected through the natural progression of the disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder, diagnosed as scoliosis, have not been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2008. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

This appeal was remanded by the Board in March 2015 to provide the Veteran with a VA spine examination.  An in-person spine examination was conducted in May 2015 by a competent professional, which the Board finds adequate for adjudication purposes.  The issue was readjudicated and the Veteran was sent a supplemental statement of the case in September 2016.  The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, there is no Stegall violation in this case.  

Service Connection

The Veteran is seeking entitlement to service connection for a back disorder.  Specifically, she asserts that her scoliosis, which preexisted her military service, was made worse by an in-service motor vehicle accident.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In this case, the Board determines that service connection is not warranted based on the evidence of record.  As an initial matter, the Veteran's scoliosis preexisted service.  She was diagnosed with scoliosis as early as August 1981, approximately six months before her entry on duty.  In this regard, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Given that the Veteran's scoliosis was present before her entry on duty, and was not "noted" at entry within the meaning of the regulation, there is clear and unmistakable evidence that the Veteran that the Veteran's scoliosis preexisted service, and the Board presumes that the Veteran was sound upon enlistment.  Thus, this matter turns on whether clear and unmistakable evidence exists that the Veteran's condition was aggravated, or permanently worsened, by her service.  See 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a).  First, the Veteran's service treatment records show an in-service December 1990 neck and shoulder injury due to being rear-ended by a two-ton army vehicle.  In a June 2012 statement, she indicates another incident in which she was "T-boned" by another vehicle while leaving work.  She mentions being hospitalized for ten days.   A statement from her son mentions that the Veteran's card was hit "very hard" and that his mother's back was hurt in the accident.  Several ensuing treatment records for back pain are of record, including an August 1986 note describing two-week treatment for back pain, a March 1987 follow-up note, and a December 1989 screening note which states that the Veteran's back pain radiates to her legs.  Accordingly, an in-service injury is conceded.

However, despite treatment for back pain in service, the post-service evidence does not show treatment for back pain until May 1995, approximately four years after the Veteran left service.  Accordingly, a continuity of symptoms is not shown based on the clinical evidence.

The Board finds the Veteran's statements of pain after her motor vehicle accidents, as well as her statement that she only learned of her scoliosis after her entrance exam credible.  In addition, the Veteran does not allege that her back pain has presented continuously since service.  As such, her credibility is not at issue.

However, clear and unmistakable evidence does not show that the Veteran's scoliosis was aggravated by her service.  Specifically, the Board places significant weight on the opinion of a VA examiner who evaluated the Veteran's symptoms in May 2015.  In this thorough, in-person examination, the examiner found that the Veteran's scoliosis was present at birth.  The examiner also found that "there is NO evidence that the said condition was aggravated during her service beyond the degree one would expect through natural progression."  This conclusion was supported by a comparison between an October 1992 CT scan and a similar plain film lumbosacral spine series taken in August 2003.  The CT scan showed the Veteran's scoliosis was not particularly severe as of October 1992, shortly after the Veteran's service.  It showed small osteophytes without a fracture, no decreased intervertebral disc spaces, and no mention of severe scoliosis.  By contrast, the 2003 film showed "progressing scoliosis and severe bilateral facet arthropathy at the L5 level, much more advanced than on the 1992 examination," deducing a probable "defect of the pars interarticularis on the left, at L5, which was not present previously (italics added)."  These detailed findings, taken together with the Veteran's delay of surgical intervention for an additional decade, demonstrate that the worsening of the Veteran's back disability occurred after her separation from service, rather than during service.  

The Board finds that this examination was adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed her VA treatment records and VBMS records, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In support of her claim, the Veteran has submitted a note from a private orthopedic surgeon.  The note traces the history of the Veteran's back pain to her in-service motor vehicle accident, and states that the pain worsened and culminated in an operation in 2009.  This opinion merely states that the Veteran currently has back pain that she did not have it before service, and concludes that the current back pain must be due to the Veteran's in-service accident.  The VA examiner's opinion, by contrast, offers adequate reasoning for the conclusion that the Veteran's back pain is due to her scoliosis, rather than a motor vehicle accident for which she did not experience worsening symptoms until several years after service.  The Board assigns more probative value to the VA examination.  It points to an objective studies of the Veteran's musculoskeletal system using computerized tomography and x-ray technology, whereas the private orthopedic surgeon's note does not discuss specific medical records or studies. 

Consideration has been given to the statements made by the Veteran relating her back disorder to her active service. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of a back disorder. See Jandreau, 492 F.3d at 1377, n.4.  Because a back disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, any unsubstantiated statements that Veteran's back disorder is due to her in-service accident are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


